





EXHIBIT 10.2

Shareholder’s Voting Proxy Agreement

 

This Shareholder’s Voting Proxy Agreement (the “Agreement”) is entered into as
of September 27, 2009 between the parties in Jianou City, Fujian Province,
P.R.C.:




Party A: Fujian United Bamboo Technology Co., Ltd.Registered Address: ××××××




Party B: Tang Jinrong, A citizen of P.R.C.,

And the Identity Card Number: 330621197112286799;

Li Lifang, A citizen of P.R.C.,

And the Identity Card Number: 330621197510251727;

Tang Shuiyou, A citizen of P.R.C.,

And the Identity Card Number: 330621194512026773




WHEREAS:

1.

Party A is a wholly foreign-owned enterprise incorporated under the laws of the
People’s Republic of China (the “P.R.C.”), and registered at Administration of
Industry and Commerce Bureau of Jianou City. The registered number is ××××××. It
legally exists to date.




2.

As of the date of this Agreement, Party B are the shareholders of Jianou Lujian
Foodstuff Co., Ltd. (“Jianou Lujian”) and collectively legally hold all of the
equity interest of Jianou lujian;




3.

Jianou Lujian is an enterprise registered in Jianou City, Fujian Province, and
legally exists to date. The number of its business license is 350783100011136.




4.

Party B desire to appoint the person designated by Party A to exercise their
shareholders’ voting rights and other rights at Jianou Lujian in accordance with
the laws and Jianou Lujian’s Articles of Association, and Party A is willing to
designate such person.




NOW THEREFORE, the Parties hereby have reached the following agreement upon
friendly consultations:




1.

Party B hereby agree to irrevocably appoint the person designated by Party A
with the exclusive right to exercise, on their behalf, all of their
shareholders’ voting rights at Jianou Lujian in accordance with the laws and
Jianou Lujian’s Articles of Association, including but not limited to the rights
to sell or transfer all or any of their equity interests of Jianou Lujian, and
to appoint and elect the executive director of Jianou Lujian.




2.

Party A agrees to designate such Proxy Holders pursuant to Section 1 of this
Agreement, and this person shall represent Party B to exercise their
shareholders’ voting rights pursuant to this Agreement.








- 1 -




--------------------------------------------------------------------------------







3.

Both Parties to this Agreement hereby acknowledge that, regardless of any change
in the equity interests of Jianou Lujian, Party B shall appoint the person
designated by Party A with all shareholders’ voting rights. Both Parties to this
Agreement agree that Party B can not transfer their equity interests of Jianou
Lujian to any individual or company (other than Party A or the individuals or
entities designated by Party A).




4.

Party B hereby acknowledge that they will withdraw the appointment of the person
designated by Party A if Party A change such designated person and reappoint the
substituted person designated by Party A as the new Proxy Holders to exercise
their shareholders’ voting rights at Jianou Lujian.




5.

This Agreement sets forth and becomes effective when the Party A’s authorized
representatives and Party B sign as the date mentioned on the first page.




6.

This Agreement shall not be terminated prior to the completion of acquisition of
all of the equity interests in, or all assets of, Jianou Lujian by Party A;




7.

Any amendment and termination of this Agreement shall be in written and agreed
upon by Both Parties.




8.

The conclusion, validity, interpretation, and performance of this Agreement and
the settlement of any disputes arising out of this Agreement shall be governed
by the laws and regulations of the People’s Republic of China.




9.

This Agreement is executed in Chinese and English in four (4) copies of each
language; with everyone of Party A and Party B holding one copy of each
language, and each original copy has the same legal effect. In the event of any
conflict between the two versions, the Chinese version shall prevail.




[NO CONTEXT BELOW, SIGNATURE PAGE ONLY]





- 2 -




--------------------------------------------------------------------------------







[SIGNATURE PAGE]










PARTY A: Fujian United Bamboo Technology Co., Ltd. (Seal)













Authorized Representative (Signature):










PARTY B: 

___________________

 (Signature) 

____________________

(Signature)  

 

Tang Jinrong

 

Li Lifang

 

 

 

 

 

 

 

___________________

(Signature)

 

 

 

Tang Shuiyou

 

 

 







This Agreement is agreed and accepted by:




Jianou Lujian Foodstuff Co., Ltd. (Seal)













Legal Representative/Authorized Representative (Signature):








- 3 -


